IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA16-10

                                Filed: 16 August 2016

Columbus County, Nos. 12 CRS 52444-45, 13 CRS 213

STATE OF NORTH CAROLINA, Plaintiff,

              v.

LESLIE W. JESTER, Defendant.


        Appeal by defendant from judgments entered 20 May 2015 by Judge Reuben

F. Young in Columbus County Superior Court. Heard in the Court of Appeals 9 June

2016.


        Attorney General Roy Cooper, by Assistant Attorney General M. Denise
        Stanford, for the State.

        Kimberly P. Hoppin for defendant-appellant.


        ZACHARY, Judge.


        Leslie Jester (defendant) appeals from judgments entered upon his convictions

for possession of stolen property, obtaining property by false pretenses, and having

attained the status of an habitual felon. On appeal, defendant argues that the trial

court erred by sentencing him as an habitual felon, by failing to correctly calculate

his prior criminal record level, and by denying his motion to dismiss the charges of

obtaining property by false pretenses and possession of stolen goods. Defendant also

contends that he received ineffective assistance of counsel. We find no error in
                                    STATE V. JESTER

                                   Opinion of the Court



defendant’s convictions for possession of stolen goods and obtaining property by false

pretenses, or in the trial court’s calculation of defendant’s prior criminal record level.

We conclude that the trial court erred by sentencing defendant as an habitual felon

and vacate and remand for resentencing. We dismiss defendant’s claim of ineffective

assistance of counsel without prejudice to his right to file a motion for appropriate

relief in the trial court.

                             I. Factual and Procedural Background

       Craig Whaley is the owner of a building where he stored farming equipment

and metal tools. On 31 July 2012, Mr. Whaley discovered that a large number of

items were missing from the building. The next day Mr. Whaley located his missing

property on the premises of Metal Recyclers of Whiteville (“Metal Recyclers”), a

business that purchases scrap metal. Mr. Whaley testified that the total value of his

property that was found at Metal Recyclers was in excess of $1000.00.

       Josh Holcomb, who was employed by Metal Recyclers in July 2012, testified

that defendant came to Metal Recyclers on 31 July 2012, with metal items to sell.

Metal Recyclers weighed and photographed the items, photographed defendant,

copied defendant’s driver’s license, and took defendant’s index finger fingerprint. In

addition, defendant signed a document certifying that he was the owner of the items

and acknowledging that he was being paid $114.00 for approximately 1200 pounds of

steel equipment.



                                          -2-
                                    STATE V. JESTER

                                   Opinion of the Court



         Detective Rene Trevino of the Chadbourn Police Department testified that he

was employed as a detective with the Columbus County Sheriff’s Department in 2012.

On 1 August 2012, Mr. Whaley reported to the Sheriff’s Department that he had

found stolen property belonging to him at Metal Recyclers. Detective Trevino

obtained information identifying defendant as the person who had sold the items to

Metal Recyclers. When defendant returned to Metal Recyclers later that day, he

agreed to accompany Detective Trevino to the law enforcement center, where

defendant waived his Miranda rights and gave a statement. Defendant told Detective

Trevino that he had obtained the metal items from a white male. However, defendant

was unable to provide the name of this person, did not affirmatively state that he had

purchased the items from this man, and did not produce a receipt for any of the items.

After speaking with defendant, Detective Trevino arrested defendant on charges of

felony larceny and obtaining property by false pretenses.

         On 6 February 2013, defendant was indicted for possession of stolen property

and obtaining property by false pretenses, and on 13 March 2013, defendant was

indicted for having attained the status of an habitual felon. Defendant was tried

before a jury at the 18 May 2015 criminal session of Columbus County Superior

Court.    On 20 May 2015, the jury returned verdicts finding defendant guilty of

possession of stolen goods and obtaining property by false pretenses. Based on

defendant’s stipulation to having the status of an habitual felon, the trial court



                                          -3-
                                    STATE V. JESTER

                                   Opinion of the Court



sentenced defendant to two consecutive prison sentences of 120 to 156 months.

Defendant filed pro se notices of appeal on 22 May 2015 and 2 June 2015. Defendant’s

filings were procedurally defective, and on 15 March 2016, defendant’s appellate

counsel filed a petition for a writ of certiorari in order to obtain review of the merits

of defendant’s appeal. In our discretion, we grant defendant’s petition for certiorari,

and proceed to address the issues raised by defendant on appeal.

                      II. Sentencing Defendant as an Habitual Felon

      Defendant argues first that the trial court erred by sentencing him as an

habitual felon where the record does not show that his status as an habitual felon

was submitted to the jury or that he entered a plea of guilty to having the status of

an habitual felon. We agree.

      “A court may accept a guilty plea only if it is ‘made knowingly and voluntarily.’

A plea is voluntarily and knowingly made if the defendant is made fully aware of the

direct consequences of his plea.” State v. Russell, 153 N.C. App. 508, 511, 570 S.E.2d
245, 248 (2002) (quoting State v. Wilkins, 131 N.C. App. 220, 224, 506 S.E.2d 274, 277

(1998) (citing Boykin v. Alabama, 395 U.S. 238, 23 L. Ed. 2d 274, 89 S. Ct. 1709

(1969)). This requirement is codified in Chapter 15A of the General Statutes, which

provides in relevant part that a trial judge “may not accept a plea of guilty or no

contest from the defendant without first addressing him personally” and:

             (1) Informing him that he has a right to remain silent and
             that any statement he makes may be used against him;


                                          -4-
                                    STATE V. JESTER

                                   Opinion of the Court




             (2) Determining that he understands the nature of the
             charge;

             (3) Informing him that he has a right to plead not guilty;

             (4) Informing him that by his plea he waives his right to
             trial by jury and his right to be confronted by the witnesses
             against him;

             (5) Determining that the defendant, if represented by
             counsel, is satisfied with his representation; [and]

             (6) Informing him of the maximum possible sentence on the
             charge for the class of offense for which the defendant is
             being sentenced, including that possible from consecutive
             sentences, and of the mandatory minimum sentence, if
             any, on the charge. . . .

N.C. Gen. Stat. § 15A-1022(a) (2015). Proceedings to determine whether a criminal

defendant has the status of an habitual felon “shall be as if the issue of habitual felon

were a principal charge.” N.C. Gen. Stat. § 14-7.5 (2015). Accordingly, a trial court

may not accept a defendant’s plea of guilty to having the status of an habitual felon

without complying with the requirements of N.C. Gen. Stat. § 15A-1022. See, e.g.,

State v. Gilmore, 142 N.C. App. 465, 542 S.E.2d 694 (2001) (holding that the trial

court was required to comply with N.C. Gen. Stat. § 15A-1022 before accepting the

defendant’s plea to having attained the status of an habitual felon).

      In the present case, defendant argues that the trial court erred by sentencing

him as an habitual felon without personally addressing him to make the inquiries

required by N.C. Gen. Stat. § 15A-1022, having defendant execute a transcript of plea,


                                          -5-
                                    STATE V. JESTER

                                   Opinion of the Court



or otherwise creating a record that defendant’s plea was knowingly and voluntarily

entered. Defendant cites Gilmore, in which we held that a defendant’s stipulation,

without more, does not establish a plea of guilty. In Gilmore, as in the instant case,

the defendant stipulated to his status as an habitual felon, based upon his convictions

for the predicate offenses. The trial court sentenced the defendant as an habitual

felon based on his stipulation, without conducting a colloquy addressing the

requirements of N.C. Gen. Stat. § 15A-1022 or having the defendant execute a plea

transcript. We held that:

              In this case, the record shows Defendant stipulated to the
              three prior convictions alleged by the State, pursuant to
              N.C. Gen. Stat. § 14-7.4. . . . The issue of whether
              Defendant was an habitual felon, however, was not
              submitted to the jury, and Defendant did not plead guilty
              to being an habitual felon. Although Defendant did
              stipulate to his habitual felon status, such stipulation, in
              the absence of an inquiry by the trial court to establish a
              record of a guilty plea, is not tantamount to a guilty plea. .
              . . [See] N.C.G.S. § 15A-1022(a) (trial court may not accept
              guilty plea without first addressing defendant personally
              and making inquiries of defendant as required by this
              statute). Accordingly, Defendant’s habitual felon
              conviction is reversed and remanded. (emphasis added).

Gilmore, 142 N.C. App. at 471-72, 542 S.E.2d at 699. In this case, as in Gilmore, the

defendant stipulated to his status as an habitual felon and to his prior convictions for

the predicate felonies, as indicated in the following dialogue between defendant and

the trial court:




                                          -6-
                       STATE V. JESTER

                       Opinion of the Court



THE COURT: All right. Madam Court Reporter, we are
back on the record in Mr. Jester’s case. And as I understand
it, Mr. Williamson, your client is - has agreed to stipulate
to his status as a habitual felon. Is that correct?

MR. WILLIAMSON: Your Honor, in an effort to expedite
things, . . . [Mr. Jester] is prepared to stipulate and to - take
his medicine as we would say.

THE COURT: Is that correct, Mr. Jester?

MR. JESTER: [Nods affirmatively].

THE COURT: Okay. All right. Gentlemen, thank you, very
much. We are ready to proceed with sentencing in this case.
And Mr. McGee, the Court will hear from the State.

                               ...

THE COURT: All right. Thank you, very much. Mr. Jester,
you understand, do you not, that you have been indicted as
a habitual felon with regard to this case? You understand
that?

MR. JESTER: Yes, sir. I do.

THE COURT: You also understand that you are admitting
to the convictions that have been recited in the record
based on the indictment that has been handed down? You
understand that?

MR. JESTER: Yes, sir, Your Honor.

THE COURT: Do you also stipulate, sir, that these
convictions are true and accurate?

MR. JESTER: Yes, sir.




                              -7-
                                  STATE V. JESTER

                                  Opinion of the Court



             THE COURT: Do you also stipulate, sir, that, based on
             these convictions, that you are indeed of a habitual felon
             status?

             MR. JESTER: Yes, sir, I do.

             THE COURT: All right. And you also understand, do you
             not, sir, that, because of your status as a habitual felon,
             that your exposure with regard to the offense for which you
             have just been found guilty of by the jury that your
             sentence exposure increases with regard to your admitting
             or stipulating to being a habitual felon?

             MR. JESTER: Yes, sir.

             THE COURT: All right. And so you are hereby for the
             record agreeing and thereby stipulating that you are a
             habitual felon for purposes of sentencing in these two
             cases. Is that correct?

             MR. JESTER: Yes, sir.

             THE COURT: Okay. All right. Thank you, very much. You
             may have a seat. And Mr. McGee, you may proceed.

      We conclude that this dialogue failed to comply with any of the requirements

of N.C. Gen. Stat. § 15A-1022. Specifically, we note that:

             1. Although the trial court personally addressed defendant,
             the court did not make any of the inquiries required by N.C.
             Gen. Stat. § 15A-1022.

             2. The trial court did not inform defendant that he had a
             right not to plead guilty to being an habitual felon.

             3. The trial court did not inform defendant that by pleading
             guilty to having the status of an habitual felon, he was
             waiving his constitutional rights to have the charge
             determined by a jury and to cross-examine witnesses.


                                         -8-
                                   STATE V. JESTER

                                   Opinion of the Court




             4. The court did not inform defendant of the minimum and
             maximum sentence that he might receive, or the felony
             class under which he would be sentenced as an habitual
             felon.

             5. The court did not determine whether defendant was
             satisfied with his court-appointed counsel.

             6. The trial court did not state on the record that defendant
             was entering a plea of guilty, did not ask defendant if he
             was entering a plea of guilty, and did not have defendant
             execute a transcript of plea under oath.

      We conclude that this case is functionally indistinguishable from Gilmore, in

that the record fails to establish either that defendant entered a plea of guilty to

having the status of an habitual felon, or that the trial court complied with the

requirements of N.C. Gen. Stat. § 15A-1022. As a result, we vacate defendant’s

conviction for being an habitual felon and remand for a new sentencing hearing.

      In reaching this conclusion, we have considered the State’s arguments for a

contrary result. The State argues the trial court’s “failure to strictly comply with the

provisions of N.C. Gen. Stat. § 15A-1022 is not reversible error per se, but must be

evaluated upon a prejudice analysis.” In support of this position, the State directs

our attention to cases in which the record showed a relatively minor or technical

omission from the requirements of N.C. Gen. Stat. § 15A-1022.

      It is true that where the record establishes, whether through a trial court’s

colloquy with a defendant or through the defendant’s execution of a plea transcript,



                                          -9-
                                    STATE V. JESTER

                                   Opinion of the Court



that the defendant was fully informed of his rights as required by N.C. Gen. Stat. §

15A-1022, we have required the defendant to establish that an insignificant or

technical error by the trial court was prejudicial. For example, in State v. McNeill,

158 N.C. App. 96, 580 S.E.2d 27 (2003), the record established that the defendant

signed a plea transcript, was asked under oath by the trial court whether he

understood the consequences of his plea of guilty, was informed of his rights, and was

told the class of felony applicable to his sentences as well as the maximum number of

months to which he could be sentenced for each offense. The defendant argued on

appeal that the trial court had failed to comply with N.C. Gen. Stat. § 15A-1022, on

the grounds that the court had not specified that if the defendant were sentenced to

consecutive terms of imprisonment, he would receive a longer sentence than the

maximum for each offense. We held that although the trial court’s omission “was

neither ideal nor preferable,” the defendant had failed to establish prejudice.

McNeill, 158 N.C. App. at 105, 580 S.E.2d at 32.

      In contrast, in Gilmore and similar cases, we have held that where there is no

record of a valid plea of guilty, either from the trial court’s questioning the defendant

in accordance with N.C. Gen. Stat. § 15A-1022 or by means of a properly executed

plea transcript, the plea must be vacated and the defendant resentenced. In such

cases we have not required the defendant to produce evidence that he was prejudiced

beyond the prejudice inherent in the court’s failure to ensure that the defendant’s



                                          - 10 -
                                    STATE V. JESTER

                                    Opinion of the Court



plea was knowingly and voluntarily entered. The present case, like Gilmore, is one

in which there is no record that the requirements of N.C. Gen. Stat. § 15A-1022 were

met. Thus:

             We acknowledge the State’s argument, based on this
             Court’s decision in State v. Hendricks, 138 N.C. App. 668,
             531 S.E.2d 896, (2000), that where a defendant simply
             alleges technical non-compliance with G.S. § 15A-1022, but
             fails to show resulting prejudice, vacation of the plea is not
             required. However, in Hendricks, although the record
             failed to establish that the trial court itself personally
             addressed defendant as to all statutory factors as required
             by the statute, the record indicated the trial court did make
             some of the required inquiries, and further, the transcript
             of plea between the State and the defendant “covered all
             the areas omitted by the trial judge.” . . . In contrast, in this
             case, there is no indication in the record of compliance, even
             in part, with G.S. § 15A-1022[.] . . . [N]or does the record
             contain any transcript of plea[.] . . . We believe such an
             absence constitutes more than mere “technical” non-
             compliance, and is sufficient to establish prejudice to
             defendant.

State v. Glover, 156 N.C. App. 139, 146-47, 575 S.E.2d 835, 839-40 (2003) (emphasis

added) (quoting State v. Hendricks, 138 N.C. App. 668, 669-70, 531 S.E.2d 896, 898

(2000)). Accordingly, we conclude that defendant is entitled to a new sentencing

hearing.

                   III. Sentencing Defendant as a Prior Record Level IV

      Defendant argues next that the trial court erred by sentencing defendant as a

prior record level IV, on the grounds that the State failed to present sufficient

evidence to support this classification. We disagree.


                                           - 11 -
                                   STATE V. JESTER

                                   Opinion of the Court



      The Structured Sentencing Act requires that the trial court determine a

defendant’s prior record level pursuant to N.C. Gen. Stat. § 15A-1340.14 before

sentencing a defendant for a felony conviction. Prior convictions may be proved by

any of the following methods:

             (1) Stipulation of the parties.

             (2) An original or copy of the court record of the prior
             conviction.

             (3) A copy of records maintained by the Division of
             Criminal Information, the Division of Motor Vehicles, or of
             the Administrative Office of the Courts.

             (4) Any other method found by the Court to be reliable.

N.C. Gen. Stat. § 15A-1340.14(f) (2015). This statute also provides that the “State

bears the burden of proving, by a preponderance of the evidence, that a prior

conviction exists and that the offender before the court is the same person as the

offender named in the prior conviction.” Defendant maintains that the State failed

to meet this burden because it offered only a worksheet as evidence of defendant’s

prior criminal record. Defendant’s argument is ill-founded.

      It is well established that defense counsel may be deemed to have stipulated

to the worksheet of a defendant’s prior convictions by counsel’s failure to dispute or

object to the worksheet coupled with counsel’s use of the worksheet in his argument:

             [A] worksheet, prepared and submitted by the State,
             purporting to list a defendant’s prior convictions is, without
             more, insufficient to satisfy the State’s burden in


                                          - 12 -
                                    STATE V. JESTER

                                   Opinion of the Court



             establishing proof of prior convictions. Thus, the question
             here is whether the comments by defendant’s attorney
             constitute a ‘stipulation’ to the prior convictions listed on
             the worksheet submitted by the State.

State v. Eubanks, 151 N.C. App. 499, 505, 565 S.E.2d 738, 742 (2002) (citing State v.

Hanton, 140 N.C. App. 679, 689, 540 S.E.2d 376, 382 (2000)).

      In this case, during the sentencing hearing, the prosecutor stated the following:

             PROSECUTOR: Judge, in regard to sentencing, Mr. Jester
             is going to - I’m about to submit the worksheet which shows
             he’s got 19 points for sentencing purposes, Your Honor.
             He’s going to be a level six.

             His prior convictions, Judge, prior possession of stolen
             goods, a second-degree burglary, unauthorized use of a
             motor vehicle, simple possession of schedule IV controlled
             substance, assault by strangulation, B and E, three
             separate DWI’s, an additional second-degree burglary, as
             well as a communicating threats. Mr. Jester has a lengthy
             criminal record, one that consists of similar crimes for
             which he has been charged with today and convicted of,
             spanning from 1982 forward to today. . . .

      “[C]ounsel need not affirmatively state what a defendant’s prior record level is

for a stipulation with respect to that defendant’s prior record level to occur.” State v.

Alexander, 359 N.C. 824, 830, 616 S.E.2d 914, 918 (2005). In Alexander, our Supreme

Court stated the following:

             Here, defense counsel did not expressly state that he had
             seen the prior record level worksheet; however, we find it
             telling that he specifically directed the trial court to refer
             to the worksheet to establish that defendant had no prior
             felony convictions. Defense counsel specifically stated that
             “up until this particular case he had no felony convictions,


                                          - 13 -
                                   STATE V. JESTER

                                  Opinion of the Court



             as you can see from his worksheet.” This statement
             indicates not only that defense counsel was cognizant of the
             contents of the worksheet, but also that he had no
             objections to it. Defendant, by arguing that his trial counsel
             did not stipulate to his previous misdemeanor conviction,
             simply seeks to have his cake and eat it too. If defense
             counsel’s affirmative statement with respect to defendant’s
             lack of previous felony convictions was proper, then so too
             was the implicit statement that defendant’s previous
             misdemeanor convictions were properly reflected on the
             worksheet in question.

      Similarly, in State v. Cromartie, 177 N.C. App. 73, 81, 627 S.E.2d 677, 682-83

(2006), we discussed Alexander and held that:

             [T]rial counsel acknowledged the worksheet by making
             specific reference to it. . . . Then counsel proceeded to use
             the information contained in the worksheet to minimize
             defendant’s prior record as being ‘nonviolent.’ Finally, at
             no time did trial counsel dispute any of the convictions on
             the worksheet. As our Supreme Court held in Alexander,
             defendant cannot “have his cake and eat it too.” Defendant
             cannot use the worksheet during his sentencing hearing to
             seek a lesser sentence and then have his appellate counsel
             disavow this conduct on appeal in order to obtain a new
             sentencing hearing.

(quoting Alexander, 359 N.C. at 830, 616 S.E.2d at 918, and citing Eubanks, 151 N.C.

App. at 506, 565 S.E.2d at 743). In the instant case, as in Alexander and Cromartie,

defendant’s counsel did not dispute the prosecutor’s description of defendant’s prior

record, or raise any objection to the contents of the proffered worksheet. In addition,

defense counsel referred to defendant’s record during his sentencing argument:

             DEFENSE COUNSEL: Your Honor, if I could just briefly.
             I forgot to mention this. And this was something with Mr.


                                         - 14 -
                                   STATE V. JESTER

                                  Opinion of the Court



             Jester, his point of contention has always been - and this
             is his first trial. You see his record level? He has always
             stood up and taken accountability for the things he has
             done. As such, this is his first trial. He has always, by his
             contention, admitted and taken responsibility for his
             actions. This is the first time, and he still contends that he
             is not guilty of this, but he has always been accountable.
             And you can see from his record he hasn’t committed any
             crimes within the - ‘06 was his last conviction, as far as I
             can tell. As such, he’s been a good boy, and I would ask
             Your Honor to take that into consideration.

(emphasis added). We conclude, pursuant to the holdings in Alexander and

Cromartie, that defendant stipulated to the prior record as stated on the worksheet.

      Defendant also contends that the trial court erred by assigning points to three

out-of-state convictions in defendant’s criminal record. N.C. Gen. Stat. § 15A-

1340.14(e) (2015) provides in relevant part that:

             Except as otherwise provided in this subsection, a
             conviction occurring in a jurisdiction other than North
             Carolina is classified as a Class I felony if the jurisdiction
             in which the offense occurred classifies the offense as a
             felony, or is classified as a Class 3 misdemeanor if the
             jurisdiction in which the offense occurred classifies the
             offense as a misdemeanor. . . . If the State proves by the
             preponderance of the evidence that an offense classified as
             either a misdemeanor or a felony in the other jurisdiction
             is substantially similar to an offense in North Carolina that
             is classified as a Class I felony or higher, the conviction is
             treated as that class of felony for assigning prior record
             level points. . . .

      In this case, defendant challenges the trial court’s calculation of prior record

points assigned to three convictions from South Carolina for DWI, breaking and



                                         - 15 -
                                    STATE V. JESTER

                                   Opinion of the Court



entering, and second-degree burglary. The convictions for breaking and entering and

for second-degree burglary were treated as Class I felonies and assigned two points

each. On appeal, defendant argues that the State was required to offer proof that

breaking and entering and second-degree burglary are classified as felonies in South

Carolina. As discussed above, we have held that defendant stipulated to the accuracy

of the worksheet offered by the prosecutor, which includes the points assigned to the

offenses. In State v. Hinton, 196 N.C. App. 750, 675 S.E.2d 672 (2009), we held that

if a defendant stipulates to his prior record and the prosecutor does not seek to assign

a classification higher than the default Class I, the State is not required to prove that

the out-of-state offenses correspond to equivalent North Carolina offenses:

             A sentencing worksheet coupled with statements by
             counsel may constitute a stipulation to the existence of the
             prior convictions listed therein. In this case, Defendant
             argues that the trial court’s calculation of his prior record
             level was not supported by sufficient evidence to show that
             his out-of-state convictions were “substantially similar” to
             North Carolina offenses. Because Defendant’s assertions at
             trial and failure to object to the sentencing worksheet
             constituted a stipulation to the existence of his prior
             convictions, we affirm his sentence. . . .

                                           ...

             According to the statute, the default classification for out-
             of-state felony convictions is “Class I.” Where the State
             seeks to assign an out-of-state conviction a more serious
             classification than the default Class I status, it is required
             to prove “by the preponderance of the evidence” that the
             conviction at issue is “substantially similar” to a
             corresponding North Carolina felony. However, where the


                                          - 16 -
                                   STATE V. JESTER

                                  Opinion of the Court



             State classifies an out-of-state conviction as a Class I
             felony, no such demonstration is required.

Hinton, 196 N.C. App. at 751, 754-55, 675 S.E.2d at 673, 675. We hold that because

defendant stipulated to his prior record and the prosecutor did not seek to assign a

classification more serious than Class I to his out-of-state convictions for second-

degree burglary and breaking and entering, the State was not required to offer proof

that these offenses were considered felonies in South Carolina or that they were

substantially similar to specific North Carolina felonies.

      Regarding the South Carolina DWI conviction, defendant argues that in the

absence of proof that this offense was substantially similar to a North Carolina

offense, the conviction should have been classified as a Class 3 misdemeanor with no

points assigned to defendant’s criminal record level. Assuming that defendant is

correct, this would have resulted in defendant’s having eighteen prior record points

instead of nineteen points, and defendant would nonetheless have been classified as

a Level VI offender. As a result, defendant has failed to establish prejudice arising

from any error in classification of the South Carolina DWI conviction.

      Defendant also maintains that the trial court erred by assigning prior record

points to two convictions that the record indicated were obtained on the same day.

Defendant concedes that this situation is not a factual impossibility, and we again

note that defendant stipulated to his prior record. We conclude that the trial court




                                         - 17 -
                                   STATE V. JESTER

                                  Opinion of the Court



did not err in its calculation of defendant’s prior record level and that defendant is

not entitled to relief based on this argument.

                        IV. Denial of Defendant’s Motion to Dismiss

      Defendant argues next that the trial court erred by denying defendant’s motion

to dismiss the charges against him, on the grounds that the State failed to present

sufficient evidence to submit the charges to the jury. We disagree.

      The standard of review regarding motions to dismiss is well settled:

             “When reviewing a defendant’s motion to dismiss a charge
             on the basis of insufficiency of the evidence, this Court
             determines whether the State presented substantial
             evidence in support of each element of the charged offense.
             Substantial evidence is relevant evidence that a reasonable
             person might accept as adequate, or would consider
             necessary to support a particular conclusion. In this
             determination, all evidence is considered in the light most
             favorable to the State, and the State receives the benefit of
             every reasonable inference supported by that evidence. . . .
             [I]f there is substantial evidence - whether direct,
             circumstantial, or both - to support a finding that the
             offense charged has been committed and that the
             defendant committed it, the case is for the jury and the
             motion to dismiss should be denied.”

State v. Hunt, 365 N.C. 432, 436, 722 S.E.2d 484, 488 (2012) (quoting State v. Abshire,

363 N.C. 322, 327-28, 677 S.E.2d 444, 449 (2009)).

      We first consider defendant’s challenge to the evidence of possession of stolen

property. N.C. Gen. Stat. § 14-71.1 (2015) provides in relevant part that:

             If any person shall possess any chattel, property, money,
             valuable security or other thing whatsoever, the stealing or


                                         - 18 -
                                   STATE V. JESTER

                                  Opinion of the Court



             taking whereof amounts to larceny or a felony, either at
             common law or by virtue of any statute made or hereafter
             to be made, such person knowing or having reasonable
             grounds to believe the same to have been feloniously stolen
             or taken, he shall be guilty of a Class H felony. . . .

      The elements of the crime of possession of stolen goods are: “(1) possession of

personal property; (2) which has been stolen; (3) the possessor knowing or having

reasonable grounds to believe the property to have been stolen; and (4) the possessor

acting with a dishonest purpose.” State v. Perry, 305 N.C. 225, 233, 287 S.E.2d 810,

815 (1982). In this case, defendant challenges the sufficiency only of the evidence

that he knew or had reasonable grounds to believe that the metal items were stolen.

      “Whether the defendant knew or had reasonable grounds to believe that . . .

[property was] stolen must necessarily be proved through inferences drawn from the

evidence.” State v. Brown, 85 N.C. App. 583, 589, 355 S.E.2d 225, 229 (1987) (citation

omitted). “Our Supreme Court has held the legislature intended for the ‘reasonable

man’ standard to apply to the offense of possession of stolen goods.” State v. Weakley,

176 N.C. App. 642, 652, 627 S.E.2d 315, 321 (2006) (citing State v. Parker, 316 N.C.
295, 304, 341 S.E.2d 555, 560 (1986)). “The fact that a defendant is willing to sell

property for a fraction of its value is sufficient to give rise to an inference that he

knew, or had reasonable grounds to believe, that the property was stolen.” Brown,
85 N.C. App. at 589, 355 S.E.2d at 229.




                                          - 19 -
                                    STATE V. JESTER

                                   Opinion of the Court



      In this case, the evidence tended to show that defendant was in possession of

stolen property valued at more than $1000.00, which he sold for only $114.00.

Although defendant told Detective Trevino that he obtained the stolen property from

a “white man,” he could not provide the man’s name. Defendant did not specifically

tell Detective Trevino that he bought the items from this unidentified man, and did

not produce a receipt. We hold that these circumstances were sufficient to allow the

jury to determine whether defendant knew or had reasonable grounds to know that

the metal items were stolen.

      Defendant also challenges the sufficiency of the evidence that he obtained

property by false pretenses. N.C. Gen. Stat. § 14-100(a) (2015) provides in pertinent

part that a person is guilty of the felony of obtaining property by false pretenses if he

shall “by means of any kind of false pretense . . . obtain or attempt to obtain from any

person within this State any . . . property . . . with intent to cheat or defraud any

person of such [property]. . . . ” Defendant argues that because there was no evidence

that he knew or had reasonable grounds to believe that the metal items he sold were

stolen, there was no basis for the jury to find that defendant’s representation that he

was authorized to sell the items was false. For the reasons discussed above, we

conclude that there was sufficient evidence that defendant knew or had reasonable

grounds to believe that the items were stolen, and that the trial court did not err by

denying defendant’s motion to dismiss this charge.



                                          - 20 -
                                     STATE V. JESTER

                                    Opinion of the Court



                             V. Ineffective Assistance of Counsel

       Finally, defendant argues:

              Should this Court determine that trial counsel’s brief
              comments at the sentencing hearing constitute a
              stipulation to Mr. Jester’s prior record despite insufficient
              proof and no indication of Mr. Jester’s assent, then Mr.
              Jester contends that he received ineffective assistance of
              counsel in his counsel’s failure to challenge the insufficient
              proof of his prior convictions.

       Defendant is thus arguing that his counsel was ineffective for stipulating to

the accuracy of the worksheet setting out his criminal record instead of challenging

the proof of his prior convictions. “When raising claims of ineffective assistance of

counsel, the ‘accepted practice’ is to bring these claims in post-conviction proceedings,

rather than on direct appeal. . . . To best resolve this issue, an evidentiary hearing

available through a motion for appropriate relief is our suggested mechanism.” State

v. Dinan, 233 N.C. App. 694, 700, 757 S.E.2d 481, 486-87 (quoting State v. Dockery,

78 N.C. App. 190, 192, 336 S.E.2d 719, 721 (1985)), disc. review denied, 367 N.C. 522,

762 S.E.2d 203 (2014). We dismiss this issue without prejudice to defendant’s right

to raise it in a motion for appropriate relief in the trial court.

                                         VI. Conclusion

       For the reasons discussed above, we conclude that defendant received a fair

trial free of reversible error as to his convictions for possession of stolen property and

obtaining property by false pretenses, as well as the calculation of his prior criminal



                                           - 21 -
                                     STATE V. JESTER

                                    Opinion of the Court



record level. We conclude that the trial court erred in sentencing defendant as an

habitual felon and vacate the judgment and remand for resentencing. We dismiss

defendant’s claim of ineffective assistance of counsel without prejudice to defendant’s

right to file a motion for appropriate relief in the trial court.

       NO ERROR IN PART, VACATED IN PART AND REMANDED FOR

RESENTENCING, AND DISMISSED WITHOUT PREJUDICE IN PART.

       Judge STEPHENS and Judge McCULLOUGH concur.




                                           - 22 -